DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 objected to because of the following informalities:  In the line 6 of claim 10, the phrase “concentration of amount” should be changed to - - concentration or amount - - .  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 20 recites “a machine readable medium which the specification says can be a machine readable signal medium (see paragraph 0121-122).  Therefore the claim(s) is/are directed to a signal per se , mere information in the form of data, a contract between two parties, or a human being (see MPEP 2106, subsection I).

Claims 1-3,8-10,14-15 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1-3,8-10,14-15 are directed to  a method.  As such, the claims are directed to a statutory category of invention.
As shown above, claim 20 does not fall within one of the four categories of patent eligible subject matter.  However, the limitation(s) of claim 20 are evaluated below in the interest of compact prosecution.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claim 1 recites the abstract limitations of estimating a second isotope ratio based on the first isotope ratio and a downhole reaction generated by the plasma discharge. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes. Nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. Though not explicitly recited, the mere recitation of a generic computer does  would not take the claim out of the mental process grouping.  Thus, the claim recites an abstract idea.
Claim 20 recites the abstract limitation of estimating a second isotope ratio based on the first isotope ratio and a downhole reaction generated by the plasma discharge. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes. More specifically, other than reciting a machine readable medium with instructions executable by a computing device, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. The mere recitation of a generic computer does not take the claim out of the mental process grouping.  Thus, the claim recites an abstract idea.

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in step 2A Prong Two. In step 2A Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claims 1 and 20 recites the additional limitation of  determining a first isotope ratio of an effluent drilling fluid.  This limitation are mere data gathering at high level of generality  which amounts to insignificant pre solution activity. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 20 also recites machine readable medium  and a computing device and  which are used to  perform the operations abstract limitations of claim 20 (see above) The  machine readable medium and computing device  are generic computer components that  are recited at a high level of generality, and, as applied, are  tools used in their ordinary capacity to perform operations of cclaim20 and therefore amounts to “apply it.”   The claimed computer components are recited at a high level of generality and are merely invoked as tool to perform the abstract idea.  
With respect to claim  1, the limitation(s) lack any recitation of a machine, let alone a recitation which creates a substantial tie so as to impose meaningful limitations on the claims scope.  Accordingly, the identified abstract concepts can be processed entirely manually.
Note, in claim 1, the plasma discharge, electrodes , drill bit and pulsed power drill string are note positively recited and therefore not considered additional elements

If the additional elements do not integrate the exception into a practical application in step 2A Prong Two, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
	Referring to claims 1 and 20 the additional element of determining a first isotope ratio of an effluent drilling fluid amounts to mere data gathering at high level of generality  which amounts to insignificant pre solution activity.
	Pietrobon 20100326651 discloses that is well known in the art to determine isotope ratios of fluids (see paragraph 0008, “these isotopic concentration ratios are measurable to a high degree of accuracy, by conventional equipment”).
As discussed above, with respect to claim 20,  the additional element of  machine readable medium and  computing device amount to mere tools to perform the abstract idea. Similarly, recitation of computing components for executing the method of claim 1, if recited, would amount to mere tools to perform the abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  
Referring to claim 2, the recitation  of correlating at least one of the first isotope ratio and the second isotope ratio to a depth within the borehole amounts to a mental processes.  More specifically, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. Thus, the claim recites an abstract idea. Similar to claim 1, this recitation does not provide a practical application of the abstract idea, and is not significantly more.
Referring to claim 3, the recitation of characterizing reservoir fluids of a reservoir intersected by the borehole based on the second isotope ratio amounts to a mental processes.  More specifically, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. Thus, the claim recites an abstract idea. Similar to claim 1, this recitation does not provide a practical application of the abstract idea, and is not significantly more.
Referring to claim 8, the recitation of updating the estimate of the second isotope ratio based on the third isotope ratio merely narrows the previously recited abstract idea limitation. In addition, the limitation of determining a third isotope ratio of an influent drilling fluid amounts to mere data gathering at high level of generality  which amounts to insignificant pre solution activity. Pietrobon discloses that is well known in the art to determine isotope ratios of fluids (see paragraph 0008, “these isotopic concentration ratios are measurable to a high degree of accuracy, by conventional equipment”). For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Referring to claim 9, the recitation of  the addition elements of  obtaining a sample of the influent drilling fluid by at least one of: extracting or sampling gas from the influent drilling fluid with a gas extraction system, and sampling a liquid from the influent drilling fluid; and determining a concentration or amount of two respective isotopes of a same element in the sample amounts to  mere data gathering at high level of generality  which amounts to insignificant pre solution activity.  Strapoc et al. 20160153955 discloses it is well known to sampling gas  or liquid and determine isotropic characteristics of the fluid (see paragraph 0066-0067).  Thus, even when viewed as an ordered combination, nothing in the claim(s) add significantly more (i.e. an inventive concept) to the abstract idea.
Referring to claim 10, the recitation of  the addition elements of  obtaining a sample of the effluent drilling fluid by at least one of: extracting or sampling gas from the effluent drilling fluid with a gas extraction system, and sampling a liquid from the effluent drilling fluid; and determining a concentration or amount of two respective isotopes of a same element in the sample amounts to  mere data gathering at high level of generality  which amounts to insignificant pre solution activity.  Strapoc et al. discloses it is well known to sampling gas  or liquid and determine isotropic characteristics of the fluid (see paragraph 0066-0067).  Thus, even when viewed as an ordered combination, nothing in the claim(s) add significantly more (i.e. an inventive concept) to the abstract idea.
Referring to claim 14, the recitation of determining a second composition based on the first composition and determining one or more properties of a subsurface formation based on the second composition and the second isotope ratio amounts to o a mental processes.  More specifically, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. In additional the limitation of determining a first composition of the effluent drilling fluid amounts to  mere data gathering at high level of generality  which amounts to insignificant pre solution activity.  Strapoc teaches it  is well known in the art to determine the composition of a fluid (see paragraph 0066). Thus, even when viewed as an ordered combination, nothing in the claim(s) add significantly more (i.e. an inventive concept) to the abstract idea.
Referring to claim 15, the recitation of determining a second composition based on the first composition , the downhole reaction and the third composition amounts to o a mental processes.  More specifically, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. In additional the limitation of determining a third composition of an influent drilling fluid amounts to  mere data gathering at high level of generality  which amounts to insignificant pre solution activity.  Strapoc teaches it  is well known in the art to determine the composition of a fluid (see paragraph 0066). Thus, even when viewed as an ordered combination, nothing in the claim(s) add significantly more (i.e. an inventive concept) to the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,10-14,16-17,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strapoc et al.  20160153955. in view of  Fraser et al. 20170058608.
Referring to claims 1 and 20, Strapoc discloses a method and machine readable  medium  having the instruction stored thereon that are executable by a computing device (see paragraph 0017) to perform the method  comprising: determining a first isotope ratio of an drilling fluid,; and estimating a second isotope ratio based on the first isotope ratio and a downhole reaction (see paragraph 0015, during drilling (downhole reaction) determines a isotopic composition of the gas and recycled gas in drilling mud (first ratio ) and  determines isotopic composition of the formation gas (second ratio) by corrected for isotopic composition of recycled gas).  Strapoc does not disclose the drilling fluid is effluent drilling fluid is an effluent drilling fluid, wherein the effluent drilling fluid is a drilling fluid after the drilling fluid has interacted with a plasma discharge produced via one or more electrodes of a drill bit of a pulsed power drill string disposed in a borehole.  Fraser teaches another known method of drilling a borehole is using a pulsed drill string (90)  having electrodes (see abstract)  on the drill bit (102) where drilling fluid (30)  is an effluent drilling fluid, wherein the effluent drilling fluid is a drilling fluid after the drilling fluid has interacted with a plasma discharge produced via one or more electrodes of a drill bit of a pulsed power drill string disposed in a borehole.  Since both Strapoc and Fraser teach drilling a borehole, it would be obvious to substitute one type of drilling method for another  which would have the effluent drilling fluid.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Strapoc to have the effluent drilling fluid in view of the teachings of Fraser because it would be obvious to substitute one type of drilling method for another to produce the borehole.  
Referring to claims  2 and 17, Strapoc discloses correlating at least one of the first isotope ratio and the second isotope ratio to a depth within the borehole (see paragraph 0044, depth projection).  
Referring to claims 3 and 13, Strapoc discloses characterizing reservoir fluids of a reservoir intersected by the borehole based on the second isotope ratio (see abstract determines gas species entering the drilling mud at  particular locations).
Referring to claim 10, Strapoc, as modified by Fraser, discloses determining the first isotope ratio comprises: obtaining a sample of the effluent drilling fluid by at least one of: extracting of sampling gas from the effluent drilling fluid with a gas extraction system, and sampling a liquid from the effluent drilling fluid; and determining a concentration of amount of two respective isotopes of a same element in the sample ( see paragraph 0067).
Referring to claims 11-12, Fraser teaches disposing the pulsed power drill string (90) into the borehole, the pulsed power drill string comprising the drill bit (102) having the one or more electrodes (see abstract); circulating the drilling fluid (30) within a flow path that extends into and out of the borehole, the borehole disposed in a subsurface formation; and producing, via the one or more electrodes, the plasma discharge through the subsurface formation to generate the downhole reaction and wherein power is electrically discharged from the one or more electrodes into the subsurface formation and the drilling fluid ( see paragraph 0025, the drilling fluid leaving drill string is  exposed to the plasma discharge).
Referring to claim 14, Strapoc discloses   determining a first composition of the effluent drilling fluid (see paragraph 0067 determines composition of drilling fluid); determining a second composition based on the first composition (see paragraph 0082 determines new composition); and determining one or more properties of a subsurface formation based on the second composition and the second isotope ratio ( composition and isotope ration used to determine composition of formation (see paragraph 0044).
Referring 16, Strapoc discloses a system comprising: a drill string (12) disposed in a borehole, drill string comprising a drill bit (14); drilling fluid circulating within a flow path extending into and out of the borehole; one or more processors (see abstract); and machine readable  medium  having the instruction stored thereon that are executable by a computing device (see paragraph 0017) to perform the method  comprising: determining a first isotope ratio of an drilling fluid,; and estimating a second isotope ratio based on the first isotope ratio and a downhole reaction (see paragraph 0015, during drilling (downhole reaction) determines a isotopic composition of the gas and recycled gas in drilling mud (first ratio ) and  determines isotopic composition of the formation gas (second ratio) by corrected for isotopic composition of recycled gas).  Strapoc does not disclose a pulsed power drill string, electrodes on the drill bit or effluent drilling fluid.  Fraser teaches a pulsed power drill string (90) disposed in a borehole, the pulsed power drill string comprising a drill bit (102) having one or more electrodes (see abstract); drilling fluid circulating within a flow path extending into and out of the borehole where drilling fluid (30)  is an effluent drilling fluid, wherein the effluent drilling fluid is a drilling fluid after the drilling fluid has interacted with a plasma discharge produced via one or more electrodes of a drill bit of a pulsed power drill string disposed in a borehole (see paragraph 0025, the drilling fluid leaving drill string is  exposed to the plasma discharge).  Since both Strapoc and Fraser teach  a system to drill a borehole, it would be obvious to substitute one type of drilling system for another type.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Strapoc to have the a pulsed power drill string, electrodes on the drill bit and  effluent drilling fluid in view of the teachings of Fraser because it would be obvious to substitute one type of drilling system for another to produce the borehole.  -Page 48 of 51-Docket Number: 164.2020-IPM-104004 Ul US

Allowable Subject Matter
Claims 4-7 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672